Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	In response to the Office Action dated on 10/01/2021, applicant(s) amend the application as follow:
	Claims amended: 22
	Claims canceled: none
	Claims newly added: none
	Claims pending: 1-22

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 2 of 01/24/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.	Claims 1-22 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance:
As to claims 1, 9, 12 and 20, examiner agreed with applicant’s arguments on page 8-9 in response that “… Lau does not teach that DML can invoke something.  Lau is mischaracterized….  Lau does not teach that a guest language or a software can be invoked from within a DBMS.  Lau is mischaracterized…”
Dependent claims 2-8, 10-11, 13-19 and 21-22 are directly or indirectly depended on claims 1, 9, 12 and 20; therefore, dependent claims 2-8, 10-11, 13-19 and 21-22 are allowed under the same reason as to claims 1, 9, 12 and 20.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154